PER CURIAM.
Appellant’s sole contention is that the 1995 sentencing guidelines, under which he was sentenced for crimes occurring on March 11, 1997, are unconstitutional because the legislature’s enactment of chapter 95-184, Laws of Florida, violated the single-subject provision of Article III, Section 6, of the Florida Constitution. We agree and remand for reconsideration of sentence in accordance with Heggs v. State, 759 So.2d 620 (Fla.2000), and our *385recent opinion in Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
PARKER, A.C.J., and BLUE and CASANUEVA, JJ, Concur.